Citation Nr: 1212366	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  10-44 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the reduction of the disability evaluation for bilateral hearing loss, from 100 percent to 20 percent, effective April 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a January 2012 Board hearing conducted at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a January 2010 rating decision, the RO reduced the disability evaluation assigned to the Veteran's service-connected bilateral hearing loss, from 100 percent to 20 percent, effective April 1, 2010.

2.  At the time of the January 2010 reduction, material improvement had been shown in the degree of disability associated with the Veteran's bilateral hearing loss; and the reduction was made in compliance with applicable due process laws and regulations.


CONCLUSION OF LAW

The reduction of the disability evaluation for bilateral hearing loss, from 100 percent to 20 percent, effective April 1, 2010, was proper. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 3.344, 4.85, 4.86, Diagnostic Code 6100 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
  
The duty to notify under these provisions is triggered by the receipt of a claim.  In the case of a reduction, there has been no claim, and the duty is therefore not applicable.  

Rating restoration claims are substantially different from most other claims in that the focus is on the actions of the RO in effectuating the reduction, both in terms of compliance with the special due process considerations applicable to reductions, and in terms of whether the evidence at the time of the decision reducing the evaluation supported the reduction.  In most cases, violations of the set of due process considerations applicable to rating reductions, or failure of the evidence to meet the standards for reducing an evaluation, render the underlying reduction void ab initio, rather than merely voidable.  The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).  

The regulation governing reductions, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  The notice requirements with respect to the rating reduction on appeal were met in a May 2009 notice letter, and are addressed more specifically below.

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also scheduled the Veteran for the appropriate VA examination to ascertain the severity of his service-connected bilateral hearing loss.  Specifically, the April 2009 VA audiological examination was performed by a VA examiner who had reviewed the findings on the Veteran's most recent audiological evaluations, reviewed the history of the bilateral hearing disability with the Veteran, examined the Veteran, and included rationales for the conclusions reached.  The Board concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Finally, there is no sign in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran is appealing the reduced disability evaluation assigned to his service-connected bilateral hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from level I to level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  38 C.F.R. § 4.85.

The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

A February 1956 rating decision granted service connection for noncompensable right ear hearing loss, effective October 1955.  In May 1965, the RO issued a rating decision granting service connection for noncompensable bilateral hearing loss, effective January 1959.

A January 2006 VA audiological consultation report noted the Veteran's complaints of functional hearing difficulty that fluctuates in severity.  The report noted that audiological testing revealed a mild to moderate to moderately severe, gradually sloping sensorineural hearing loss in the right ear, and a mild through profound, sharply sloping above 1500 Hertz, sensorineural hearing loss in the left ear.  

In September 2007, the Veteran filed a claim seeking an increased evaluation for his service-connected bilateral hearing loss.

In December 2007, the Veteran underwent a VA audiological examination.  The VA examiner noted that the Veteran's claim file was not available for review.  The examination report noted the Veteran's complaints of bilateral hearing loss, and that he had difficult hearing in all situations.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
80
80
75
LEFT
55
55
75
85
85

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 73.75 decibels in the right ear and 75 decibels in the left ear.  Speech recognition ability was 32 percent in the right ear and 24 percent in the left ear.  

In March 2008, the RO issued a rating decision which granted an increased evaluation of 100 percent for the Veteran's service-connected bilateral hearing loss, effective from September 27, 2007.

A January 2009 VA audiological consultation report noted that the Veteran had been seen with complaints of increasing pain on the right side of head, which was radiating down into his right neck.  The report also noted the Veteran's complaints of fluctuating hearing loss in both ears, and bilateral tinnitus, worse in the right ear, that does not interfere with sleep.  An otosocopy examination was unremarkable for both ears, and immittance measures were consistent with normal middle ear function bilaterally.  The report noted that audiometrics at that time were significantly improved compared to the Veteran's December 2007 audiological examination findings.  The report noted that the Veteran's right ear demonstrated a moderate hearing loss across the frequencies tested, with fair word recognition ability, and the left ear demonstrated hearing within normal limits in the lower frequencies, becoming moderate in the mid frequencies and severe in the high frequencies, with poor word recognition ability.  The VA physician noted that because of the normal otoscopy and immittance measures, it would appear unlikely that the source of his right sided head/neck pain was from his ears.

A February 2009 report from a VA Chief audiologist noted that the Veteran was suspected of malingering during his December 2007 VA audiological examination.  In support of this opinion, the audiologist noted that the Veteran's routine audiological evaluation in January 2009 matched up quite well with the findings on his January 2006 audiological evaluation.

In April 2009, the Veteran was scheduled for a review examination of his bilateral hearing loss.  The April 2009 VA audiological examination noted that the Veteran's claims file was not available for review.  The report also noted, however, that the Veteran had previously been seen for a compensation and pension examination in December 2007 and again for a routine hearing evaluation in January 2009, and that both of these examinations were carefully reviewed prior to the beginning of the examination.  The Veteran reported complaints of bilateral hearing loss, and indicated that he had problems understanding speech under all listening conditions, aided or unaided.  Audiological testing revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
45
45
55
LEFT
25
35
65
82
90

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 46.25 decibels in the right ear and 67.5 decibels in the left ear.  Speech recognition ability was 74 percent in the right ear and 54 percent in the left ear.  The report listed diagnoses of bilateral hearing loss and bilateral tinnitus.  

The VA examiner noted that the Veteran's January 2009 audiological examination results were significantly better than those obtained at the time of his December 2007 VA examination.  The VA examiner also noted that the present examination had been scheduled to resolve these differences, and that the results of the current examination were "very similar to those obtained from January of 2009 and are significantly better than those obtained from December of 2007."  The VA examiner acknowledged the Veteran's reported fluctuations in his hearing, but opined that it would appear that the results from the current examination and the January 2009 examination were more in agreement and are a more accurate representation of the Veteran's hearing status at that time.  In discussing the effects of this condition on the Veteran's occupational activities, the report noted that this condition leads to inappropriate behavior, poor social interactions, difficulty following instructions, and hearing difficulty, all of which has resulted in assignment of different duties.  

In May 2009, the RO proposed to reduce the evaluation assigned to the Veteran's bilateral hearing loss from 100 percent to 20 percent.  Notice of the proposed reduction was sent to the Veteran on May 11, 2009.

In December 2009, a hearing was conducted at the RO.  At the hearing, the Veteran testified that the severity of his hearing loss fluctuates, and that he must have been well at the time of his April 2009 VA audiological examination.  

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  By a May 2009 rating decision and May 2009 notice letter to the Veteran, the RO satisfied these procedural requirements.  

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in a January 2010 rating decision, accompanied by a January 23, 2010 notice letter; and the effective date of the reduction was April 1, 2007.  Thus, the RO satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date.

Where a disability evaluation has continued at the same level for less than five years, the analysis is conducted under 38 C.F.R. § 3.344(c).  38 C.F.R. § 3.344(c).  Under 38 C.F.R. § 3.344(c), a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation.  

Pursuant to 38 C.F.R. § 3.343(a), total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical or home treatment, or individual unemployability, will not be reduced, in the absence of clear error, without an examination showing material improvement in physical or mental condition.

Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given to whether the Veteran attained improvement under the ordinary conditions of life, e.g., while working or actively seeking work, or whether the symptoms have been brought under control by prolonged rest or by following a regimen which precludes work.  If the symptoms improved by rest, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).

Using Table VI, the October 2007 VA audiological examination demonstrates that the Veteran's bilateral hearing impairment was manifested by Level XI hearing acuity in the right ear and Level XI hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Level XI hearing acuity is assigned for profound deafness, and no worse rating is available.  Using Table VII, having Level XI hearing acuity in both ears warrants a 100 percent evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The April 2009 VA audiological examination demonstrates, that under Table VI of the Rating Schedule, the Veteran's hearing impairment has been manifested by Level IV hearing acuity in the right ear and Level VIII hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The right and left ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Using Table VII, Level IV hearing acuity in the right ear and Level VIII hearing acuity in the left ear results in a 20 percent evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

While the Veteran is competent to provide statements concerning the physical manifestations of his bilateral hearing loss, the Board finds that the April 2009 VA audiological examination, which revealed findings "very similar" to a January 2009 VA audiological consultation and were "significantly better than those obtained in December of 2007," establishes a sustained material improvement that would be maintained under the ordinary conditions of life.  Further supporting this conclusion is the February 2009 report from a VA Chief audiologist that opined that the January 2009 findings matched up quite well with the findings on his January 2006 audiological evaluation.

Prior to the December 2007 VA audiological evaluation, the Veteran's bilateral hearing loss had been evaluated as noncompensable based upon the findings of multiple VA audiological evaluations conducted over the years since the initial grant of service connection effective October 1955.  

The overall audiometric findings shown in April 2009, which the VA examiner noted were "very similar" to January 2009 VA audiological consultation findings, when compared with those of December 2007, provide more than an adequate support for the rating reduction in this case.  The April 2009 VA audiological evaluation is at least as full and complete as the December 2007 examination on which the 100 percent evaluation was based.  In this instance, the reduction was only effectuated after the VA audiometric findings in April 2009 revealed that the Veteran's hearing acuity underwent an actual change reflecting material improvement in the Veteran's condition.  These improved findings, which were similar to those shown on a January 2009 VA audiological consultation report, and were consistent with no more than a 20 percent evaluation under the applicable criteria of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100. See Brown v. Brown, Vet. App. 413, 421 (1993). 

Accordingly, the reduction from a 100 percent evaluation to a 20 percent evaluation was proper.  At the time of the May 2007 and July 2007 rating decisions, proposing and effectuating the proposed reduction respectively, the evidence reflected that the Veteran's bilateral hearing loss had improved significantly.  


ORDER

The rating reduction for the Veteran's bilateral hearing loss, from a 100 percent evaluation to a 20 percent evaluation, effective April 1, 2010, was proper.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


